Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed.
Kolstad et al. (US 2011/0249014), fig. 3, discloses a display device/method comprising: a plurality of display elements (see fig. 2c, elements 200a, 200b); a first light source that emits first illumination light having first wavelength band; a second light source that emits second illumination light having second wavelength band (see fig. 4d, Red Led, Green LED, Blue LED); a signal synthesizing unit configured to, based on an input signal, generate a mixed image signal in which frames of a first image signal, which is meant for displaying an image based on the first illumination light, and frames of a second image signal, which is meant for displaying an image based on the second illumination light, are repeated in an alternate manner (see pars. 45, 51, 59, 62); a pixel control unit configured to, based on the mixed image signal, control a voltage applied to the display elements (see figs. 3, 4, 18, 31, 36, 38); and a light source control unit configured to control the first light source and the second light source, wherein during period in which the second illumination light is emitted, the pixel control unit is configured to control a voltage applied to some display elements of the plurality of display elements according to signal value of the input signal and at same time (see par. 46), 
Ishii (US 2005/0206597) discloses a counter electrode 108, which is maintained at the constant voltage LCcom and is common to all the pixels, is disposed opposite the pixel electrodes 118. A liquid-crystal layer 105 is interposed between the pixel electrodes 118 and the counter electrode 108. Liquid-crystal capacitance in each pixel is thus formed by the pixel electrode 118, the counter electrode 108, and the liquid-crystal layer 105. 
10 in the prior art, the foldable display panel 10 includes a thin film transistor array substrate 11. The thin film transistor array substrate 11 has a first display area 112, a second display area 114, and a first driving integrated circuit 122 and a second driving integrated circuit 124 which are disposed at a non-display area 116, wherein the first display area 112 and the non-display area 116 belong to a first folding area (not marked), the second display area 114 belongs to a second folding area (not marked), and the first folding area and the second folding area are configured to be folded along a folding axis 12. When the first folding area and the second folding area are expanded with respect to the folding axis 12, the first display area 112 and the second display area 114 will emit light for display, and the first driving integrated circuit 122 and the second driving integrated circuit 124 will provide scan signals and data signals, so that pixel driving circuit units (not shown) located in the first display area 112 and the second display area (that is, a display area) can be driven to emit light for display. In addition, when the first folding area and the second folding area are folded with respect to the folding axis 12, one of the first display area 112 or the second display area 114 will emit light for display, the other area will be in a dark-screen state, and both the first driving integrated circuit 122 and the second driving integrated circuit 124 continue to provide scan signals and data signals to the display area. Compared with an expanded state, power consumption of the first driving integrated circuit 122 and the second driving integrated circuit 124 is not relatively reduced, thus causing a waste of power consumption.
None of the references A display device comprising: a plurality of liquid crystal display elements; a first light source that emits first illumination light having first wavelength band; a second light source that emits second illumination light having second wavelength band; a signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.